UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


GREGORY A. MILTON,                               §
                                                 §
                 Plaintiff,                      §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-334
                                                 §
CHARLES SAMUELS, et al.,                         §
                                                 §
                 Defendants.                     §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Gregory A. Milton, proceeding pro se, filed this civil rights lawsuit. The court

previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending that two motions seeking a default judgment against defendant Pina be denied.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. Plaintiff’s motions for a default

judgment are DENIED.


         Signed this date
         Sep 25, 2019
